Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed 11/6/2019, 11/19/2019, and 4/21/2019 is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “processing unit”, “identification component”, “hierarchy component”, “contribution analysis component”, and “modification component” in claims 12, 19, and 20.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Examiner is interpreting the processing unit and components to have structure as a processor as illustrated in Figure 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are directed to a method for collaborative development, Claims 12-16 are directed to an article of manufacture for collaborative development and Claims 17-20 are directed to a system for collaborative development.
Claim 1 recites a method for collaborative development, Claim 12 recites an article of manufacture for collaborative development and Claim 17 recites a system for collaborative development, which includes identifying a first contributor of the plurality of contributors as an influencer of the collaborative development project; analyzing contributions of the influencer to a sample project to determine a development characteristic of the influencer; and generating one or more development rules based on the determined development characteristic of the influencer.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- managing personal behavior or relationships; business relations.  The recitation of “computer”, “computer program product”, “computer readable storage medium (media)”, “program instructions”, “processing unit”, “system”, “processor”, and “computer-readable memories” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “computer”, “computer program product”, “computer readable storage medium (media)”, “program See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and storing data and step 2B, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. 
Dependent Claims 2-11, 16-16 and 18-20 recite the additional elements wherein a development characteristic of the influencer comprises at least one of: cognitive characteristics, syntax styles, and language patterns; analyzing contributions of the influencer to a sample project comprises: processing, content of the project created by the influencer; associating the generated one or more development rules with the collaborative development project; wherein the collaborative development project comprises the sample project; wherein generating one or more development rules comprises: processing contributions of the influencer; identifying a second contributor of the plurality of contributors as a follower of the development project; and generating a hierarchical representation of the plurality of contributors of the collaborative development project, wherein the second contributor is a subordinate of the first contributor in the hierarchical representation such that the follower is a subordinate of the influencer; associating the generated hierarchical representation with the collaborative development project; analyzing the contribution to determine if the contribution adheres to the determined one or more development rules; and responsive to determining the contribution does not adhere to the determined one or more development rules, generating a warning notification; determining a response of the influencer to the generated warning notification; and modifying the determined one or more development rules based on the determined response of the primary contributor; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-12, 14-15  and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rücker de Bassi et al., Measuring Developers' Contribution in Source Code using Quality Metrics,  2018 IEEE 22nd International Conference on Computer Supported Cooperative Work in Design (CSCWD), Date of Conference: 9-11 May 2018, [hereinafter Rucker], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins].
Regarding Claim 1,  
Rucker teaches
identifying a first contributor of the plurality of contributors as an influencer of the collaborative development project(Rucker Sect I - “Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment ([38], [20]).; Seeking for better quality, measurement process has played an increasingly important role in Software Engineering. In this sense, software metrics allow measurement, evaluation, control, and improvement of software products and processes ([6] [18]). Dozens of metrics have been proposed since the mid-60s. Despite the quantity of metrics, their adoption and application by practitioners has been limited [37]. A challenge to use them is to interpret them for supporting decision-making.”; People involved in software development seek better ways of developing quality software. Even the effects of software programming languages are being studied, aiming at finding out if the idiosyncrasies of different programming languages can increase software quality [33]. Thus, the motivation of this research is to find out ways for measuring individual contributions to source code. In other words, this research aims to identify and to analyze software quality metrics that can measure software development team members' participation regarding their contribution in the project source-code. Analyzing such information can contribute with software engineering project managers to set project teams considering developer's profile. Therefore, incrementing project team qualification and collaboration may increase team development productivity and code quality. To achieve this goal, we defined a set of quality metrics, applied them to open source code and analyzed them to evaluate members' contribution. )

analyzing contributions of the influencer to a sample project to determine a development characteristic of the influencer;  (Abstract; Introduction-“Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment”; Rucker Sect II- “Software metrics provide measurement of the software product and the process of software production. Good metrics should enable the development of models that are efficient of predicting process or product spectrum. According to Rawat and colleagues [32] optimal metrics should be simple, precisely definable, so that it is clear how the metric can be evaluated; objective, to the greatest extent possible; easily obtainable or at reasonable cost; valid, so the metric should measure what it is intended to measure; and robust that is relatively insensitive to insignificant changes in the process or product. One can group software metrics in three different groups, named: Process Metrics, Project Metrics, and Product Metrics [15]. The Process Metrics highlight the process of software development. Project Metrics are used to monitor project situation and status. Product Metrics describe the attributes of the software product at any phase of its development. Product Metrics may measure program size, software design complexity, performance, portability, maintainability, and product scale. They are used to presume, invent product's quality and measure final product's medium. Source code's quality can be measured by Software Metrics regard to complexity and maintainability. These quality software metrics seek to manage and reduce structures complexity, improve maintainability, and source code development and consequently the software itself 0.”; Section III)

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:
A computer-implemented method for defining development rules for a collaborative development project having a plurality of contributors, the method comprising: (Collins- Col 12 Ln50-65-“In some embodiments, the memory 414 and/or the mass storage 418 may provide a non-transitory computer-readable storage medium that may store computer program instructions that may be executed by the processor 412. In this regard, the memory 414 and/or mass storage 418 may be configured to store information, data, applications, instructions and/or the like for enabling the computing system 400 to carry out various functions in accordance with one or more example embodiments. Applications that may be executed by the processor 412 may also be in the form of modulated electronic signals that may be accessed via a network modem or other network interface of the computing system 400.”)
and generating one or more development rules based on the determined development characteristic of the influencer. (Collins- Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)


Rucker and Collins is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker, as taught by Collins, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Regarding Claim 2, 
The method of claim 1, wherein a development characteristic of the influencer comprises at least one of: cognitive characteristics; syntax styles; and language patterns. (Rucker Sect III- “Fig. 1 shows the main steps of the method. The algorithm is quite simple. Given a project under development, each commit is produced by a contributor, so a project can have k contributors committing in the same code, throughout the timeline. For each contributor's commit, 20 quality metrics are computed. These metrics values were analyzed based on positive, negative and no influence on code maintainability, testability, reusability, and understandability (Table 1).”; Table 1)

Regarding Claim 4, 
The method of claim 1, wherein analyzing contributions of the influencer to a sample project comprises: processing, with a machine learning algorithm, content of the project created by the influencer. (Rucker Sect III- “Beal and colleagues [3] built a developer model based on user modelling methods and source code quality software metrics data applying a machine learning approach. Their goal is to return results to developers, so they can improve their programming skills, managers can better organize their development teams, and companies can better qualify their development employees.”)
Regarding Claim 5 and Claim 18,
Rucker in view of Collins teach  The method of claim 1, further comprising:… and The system of claim 17, further comprising:…

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

associating the generated one or more development rules with the collaborative development project. (Collins- Col 1 Ln16-36; ;Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)


Rucker and Collins is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker, as taught by Collins, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to 
Regarding Claim 6, 
The method of claim 1, wherein the collaborative development project comprises the sample project. (Rucker Sect IV- “Software development is considered a collaborative activity since it involves various professionals, inter alia, software engineers, system architects, developers, and testers, who develop activities together and contribute to achieve the same goal. These professionals and the organizations where they work are constantly seeking to improve the quality of their projects to deliver a suitable product for their customers, using efficient and appropriate technology and seeking low-cost development. Given this context, this research sought to answer the question regarding the contribution of a team member in software development project considering the source code level. A set of software quality metrics have been defined trying to identify its influence in code maintainability, testability, reusability, and understandability requirements. A method was defined and applied to identify whether the commit performed by the contributor increases/decreases/have understandability.)

Regarding Claim 7 and Claim 15, Rucker in view of Collins teach The method of claim 1, wherein generating one or more development rules comprises: and The computer program product of claim 12, wherein modifying the identified contributions of the follower comprises:...
processing contributions of the influencer with at least one of a natural language processing and a machine learning process. (Rucker Sect III- “Beal and colleagues [3] built a developer model based on user modelling methods and source code quality software metrics data applying a machine learning approach. Their goal is to return results to developers, so they can improve their programming skills, managers can better organize their development teams, and companies can better qualify their development employees.”)

Regarding Claim 10,

Rucker in view of Collins teach  The method of claim 1, further comprising:…

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

analyzing the contribution to determine if the contribution adheres to the determined one or more development rules; (Collins- Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)

and responsive to determining the contribution does not adhere to the determined one or more development rules, generating a warning notification (Collins Col 6 Ln66-67 & Col 7 Ln1-66- “ In one embodiment, when the above described analysis of the third party software components of a build has been completed, and a report has been made available that identifies third party software components that are not compliant with company policies, a mitigation metric, e.g., early action identifier, update warning, which enables third party rule engine 209 to provide better input, can be generated. For example, again using the third party software currency characteristics context, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number, e.g., 7.5 (a known CVE risk threshold) and if the current third party software version number and the latest third party software version number are equal, an early action identifier can be generated. Moreover, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number (e.g., 7.5), and if the current third party software version number is less than the latest third party software version number and the latest version has its security vulnerability resolved, a warning that an update is required (e.g., mitigation provided) can be generated. In addition, in one embodiment, for the current version number, if the security score is greater than a predetermined threshold number (e.g., 7.5) and if the current version number is less than the latest version number and the security vulnerability is not resolved in the latest version, an early warning notification that the risk still exists can be generated (no mitigation plan provided). In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans.”).


Regarding Claim 11,

Rucker in view of Collins teach  The method of claim 10, further comprising:… 

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

determining a response of the influencer to the generated warning notification (Collins Col 8Ln1-45-“In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans. Using the methodology described above, exemplary embodiments address many of the problems that are encountered using conventional approaches. For example, exemplary embodiments enable software developers to determine the currency of their usage of third party software. In one embodiment, system 200 accomplishes this by comparing current third party software usage (the versions of third party software currently being used) to published versions of the software. In addition, exemplary embodiments enable software developers to determine the third party software that they should prioritize for upgrade in their next fix pack. For example, system 200 provides complex recommendations based on elements that include but are not limited to third party policy definitions, consolidated list of issues for third party software (machine learning) and new third party versions that are available. As well, exemplary embodiments enable software developers to determine any security issues tied to their usage of third party software.”); 
and modifying the determined one or more development rules based on the determined response of the primary contributor.(Collins- Col 7 Ln1-67-“ In one embodiment, when the above described analysis of the third party software components of a build has been completed, and a report has been made available that identifies third party software components that are not compliant with company policies, a mitigation metric, e.g., early action identifier, update warning, which enables third party rule engine 209 to provide better input, can be generated. For example, again using the third party software currency characteristics context, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number, e.g., 7.5 (a known CVE risk threshold) and if the current third party software version number and the latest third party software version number are equal, an early action identifier can be generated. Moreover, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number (e.g., 7.5), and if the current third party software version number is less than the latest third party software version number and the latest version has its security vulnerability resolved, a warning that an update is required (e.g., mitigation provided) can be generated. In addition, in one embodiment, for the current version number, if the security score is greater than a predetermined threshold number (e.g., 7.5) and if the current version number is less than the latest version number and the security vulnerability is not resolved in the latest version, an early warning notification that the risk still exists can be generated (no mitigation plan provided). In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans.”)


Rucker and Collins is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker, as taught by Collins, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).

Regarding Claim 12,  

identifying a first contributor of the plurality of contributors as an influencer of the collaborative development project; (Rucker Sect I - “Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment ([38], [20]).; Seeking for better quality, measurement process has played an increasingly important role in Software Engineering. In this sense, software metrics allow measurement, evaluation, control, and improvement of software products and processes ([6] [18]). Dozens of metrics have been proposed since the mid-60s. Despite the quantity of metrics, their adoption and application by practitioners has been limited [37]. A challenge to use them is to interpret them for supporting decision-making.”; People involved in software development seek better ways of developing quality software. Even the effects of software programming languages are being studied, aiming at finding out if the idiosyncrasies of different programming languages can increase software quality [33]. Thus, the motivation of this research is to find out ways for measuring individual contributions to source code. In other words, this research aims to identify and to analyze software quality metrics that can measure software development team members' participation regarding their contribution in the project source-code. Analyzing such information can contribute with software engineering project managers to set project teams considering developer's profile. Therefore, incrementing project team qualification and collaboration may increase team development productivity and code quality. To achieve this goal, we defined a set of quality metrics, applied them to open source code and analyzed them to evaluate members' contribution. )

analyzing contributions of the influencer to a sample project to determine a development characteristic of the influencer;  (Abstract; Introduction-“Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment”; Rucker Sect II- “Software metrics provide measurement of the software product and the process of software production. Good metrics should enable the development of models that are efficient of predicting process or product spectrum. According to Rawat and colleagues [32] optimal metrics should be simple, precisely definable, so that it is clear how the metric can be evaluated; objective, to the greatest extent possible; easily obtainable or at reasonable cost; valid, so the metric should measure what it is intended to measure; and robust that is relatively insensitive to insignificant changes in the process or product. One can group software metrics in three different groups, named: Process Metrics, Project Metrics, and Product Metrics [15]. The Process Metrics highlight the process of software development. Project Metrics are used to monitor project situation and status. Product Metrics describe the attributes of the software product at any phase of its development. Product Metrics may measure program size, software design complexity, performance, portability, maintainability, and product scale. They are used to presume, invent product's quality and measure final product's medium. Source code's quality can be measured by Software Metrics regard to complexity and maintainability. These quality software metrics seek to manage and reduce structures complexity, improve maintainability, and source code development and consequently the software itself 0.”; Section III)

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

A computer program product for defining development rules for a collaborative development project having a plurality of contributors, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising: (Collins- Col 1 Ln16-36; Col 12 Ln50-65-“In some embodiments, the memory 414 and/or the mass storage 418 may provide a non-transitory computer-readable storage medium that may store computer program instructions that may be executed by the processor 412. In this regard, the memory 414 and/or mass storage 418 may be configured to store information, data, applications, instructions and/or the like for enabling the computing system 400 to carry out various functions in accordance with one or more example embodiments. Applications that may be executed by the processor 412 may also be in the form of modulated electronic signals that may be accessed via a network modem or other network interface of the computing system 400.”)
and generating one or more development rules based on the determined development characteristic of the influencer. (Collins- Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)


Rucker and Collins is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker, as taught by Collins, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Regarding Claim 14,  
The computer program product of claim 12, further comprising: analyzing the identified contributions of the follower to determine a development characteristic of the follower  (Rucker Abstract; Introduction-“Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment”; Sect III- “Fig. 1 shows the main steps of the method. The algorithm is quite simple. Given a project under development, each commit is produced by a contributor, so a project can have k contributors committing in the same code, throughout the timeline. For each contributor's commit, 20 quality metrics are computed. These metrics values were analyzed based on positive, negative and no influence on code maintainability, testability, reusability, and understandability (Table 1). To understand the approach we have developed, let us consider an open source project where a small team (around 10 developers) working in a collaborative environment contributes by building commits to develop required features. One may commit a feature that increase, for instance, the Complexity Metric MCC. Because the MCC metric is related to more logical paths to be tested, this may affect in a negative way the source code understanding, testability, and maintainability.”)


Regarding Claim 17,  
Rucker teaches
identifying a first contributor of the plurality of contributors as an influencer of the collaborative development project; (Rucker Sect I - “Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment ([38], [20]).; Seeking for better quality, measurement process has played an increasingly important role in Software Engineering. In this sense, software metrics allow measurement, evaluation, control, and improvement of software products and processes ([6] [18]). Dozens of metrics have been proposed since the mid-60s. Despite the quantity of metrics, their adoption and application by practitioners has been limited [37]. A challenge to use them is to interpret them for supporting decision-making.”; People involved in software development seek better ways of developing quality software. Even the effects of software programming languages are being studied, aiming at finding out if the idiosyncrasies of different programming languages can increase software quality [33]. Thus, the motivation of this research is to find out ways for measuring individual contributions to source code. In other words, this research aims to identify and to analyze software quality metrics that can measure software development team members' participation regarding their contribution in the project source-code. Analyzing such information can contribute with software engineering project managers to set project teams considering developer's profile. Therefore, incrementing project team qualification and collaboration may increase team development productivity and code quality. To achieve this goal, we defined a set of quality metrics, applied them to open source code and analyzed them to evaluate members' contribution. )

analyzing contributions of the influencer to a sample project to determine a development characteristic of the influencer;  (Rucker Abstract; Introduction-Software development is a collaborative activity dependent on technology and performed by group of people such as managers, software architects, developers, testers, and requirements engineers ([27], [38]). As a teamwork, quality in software can be directly linked to development team's degree of collaboration and commitment”; Sect II- “Software metrics provide measurement of the software product and the process of software production. Good metrics should enable the development of models that are efficient of predicting process or product spectrum. According to Rawat and colleagues [32] optimal metrics should be simple, precisely definable, so that it is clear how the metric can be evaluated; objective, to the greatest extent possible; easily obtainable or at reasonable cost; valid, so the metric should measure what it is intended to measure; and robust that is relatively insensitive to insignificant changes in the process or product. One can group software metrics in three different groups, named: Process Metrics, Project Metrics, and Product Metrics [15]. The Process Metrics highlight the process of software development. Project Metrics are used to monitor project situation and status. Product Metrics describe the attributes of the software product at any phase of its development. Product Metrics may measure program size, software design complexity, performance, portability, maintainability, and product scale. They are used to presume, invent product's quality and measure final product's medium. Source code's quality can be measured by Software Metrics regard to complexity and maintainability. These quality software metrics seek to manage and reduce structures complexity, improve maintainability, and source code development and consequently the software itself 0.”; Section III)

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

A system for defining development rules for a collaborative development project having a plurality of contributors, the system comprising one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:  (Collins- Col 12 Ln50-65-“In some embodiments, the memory 414 and/or the mass storage 418 may provide a non-transitory computer-readable storage medium that may store computer program instructions that may be executed by the processor 412. In this regard, the memory 414 and/or mass storage 418 may be configured to store information, data, applications, instructions and/or the like for enabling the computing system 400 to carry out various functions in accordance with one or more example embodiments. Applications that may be executed by the processor 412 may also be in the form of modulated electronic signals that may be accessed via a network modem or other network interface of the computing system 400.”)
and generating one or more development rules based on the determined development characteristic of the influencer. (Collins- Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)


Rucker and Collins is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker, as taught by Collins, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rücker de Bassi et al., Measuring Developers' Contribution in Source Code using Quality Metrics,  2018 IEEE 22nd International Conference on Computer Supported Cooperative Work in Design (CSCWD), Date of Conference: 9-11 May 2018, [hereinafter Rucker], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins], and in further view of Hellendoorn et al. , Will They Like This? Evaluating Code Contributions with Language Models,  2015 IEEE/ACM 12th Working Conference on Mining Software Repositories, Date of Conference: 16-17 May 2015, [hereinafter Hellendoorn].
Regarding Claim 3,
Rucker in view of Collins teach The method of claim 1, wherein analyzing contributions of the influencer to a sample project comprises:…

processing, with a natural language processing algorithm, content of the project created by the influencer (Hellendoorn- Section II-“ Hindle et al. show that source code has regularities that can be captured with statistical models developed for natural language [18]. They find that the local regularity arises primarily from repetitiveness within a project rather than patterns belonging to the programming language. This intra-project regularity suggests that language models could quantify the extent to which new code fits in an existing code base. They evaluate the practical potential of the high regularity that language models found in source code by building a code completion tool and showing that it can significantly improve the default suggestions given by the Eclipse IDE.1.”)


Rucker , Collins and Hellendoorn are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker in view of Collins, as taught by Hellendoorn, by utilizing modeling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker in view of Collins with the motivation of better understanding the factors influencing the code review process and the acceptability of contributions (Hellendoorn Introduction).
Claims 8-9, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rücker de Bassi et al., Measuring Developers' Contribution in Source Code using Quality Metrics,  2018 IEEE 22nd International Conference on Computer Supported Cooperative Work in Design (CSCWD), Date of Conference: 9-11 May 2018, [hereinafter Rucker], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins], and in further view of Palmer et al., US Publication No. 20140136436 A1, [hereinafter Palmer].

Regarding Claim 8 and Claim 19,
Rucker in view of Collins teach The method of claim 1, wherein analyzing contributions of the influencer to a sample project comprises:… and The system of claim 18,…
Rucker in view of Collins teach contributor analysis and the following feature is expounded upon by Palmer:
identifying a second contributor of the plurality of contributors as a follower of the development project; and generating a hierarchical representation of the plurality of contributors of the collaborative development project, wherein the second contributor is a subordinate of the first contributor in the hierarchical representation such that the follower is a subordinate of the influencer. (Palmer- Par. 60-61-“ In addition, further information about relationships 822, 824, and 826 is indicated by the style and markings of the connectors joining the profiles corresponding to the pair of contributors included in the relationship. A hierarchical relationship in which the senior contributor is the primary contributor to which the subordinate contributor reports is indicated by a solid connector. A hierarchical relationship in which the senior contributor is the secondary contributor to which the subordinate contributor reports is indicated by a dashed connector. A collaborative relationship in which both collaborators are members of the organization is indicated by a solid connector. A relationship in which one of the collaborators is a non-member of the organization is indicated by a dashed connector. A relationship that has been confirmed by both contributors is indicated by arrows at both ends of the connector. Similarly, a relationship that has been confirmed by only one of the two contributors is indicated by an arrow at that contributor's end of the connector. A relationship that has been disputed by one of the two contributors is indicated by an ‘X’ at that contributor's end of the connector.”; Par. 72-“In another series of embodiments, contributors that belong to more than one relationship chain (i.e., they belong to more than one structure that exists in the organization) are identified. One such embodiment is accessed via the relationship view option 1524 described earlier in relation to FIG. 15. Another such an embodiment is illustrated in FIG. 18. The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization. According to this embodiment, contributor Sara Parker 1802 is depicted along with the many roles she fills in a number of different relationship chains. The visualization clusters these roles into three types of contributions—roles on teams she is a member of (Team Contributions 1804), roles in which she leads a team (Leadership Contributions 1806) and roles in which she collaborates with someone else (Collaborative Contributions 1808)”)

Rucker , Collins and Palmer are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker in view of Collins, as taught by Palmer, by organization structure analysis within collaborative environments with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker in view of Collins with the motivation of identifying, organizing and displaying organizational information are provided for multiple users to define organizational relationships associated with an organization (Palmer Abstract).
Regarding Claim 9,
Rucker in view of Collins teach The method of claim 8, further comprising,…
Rucker in view of Collins teach contributor analysis and the following feature is expounded upon by Palmer:
associating the generated hierarchical representation with the collaborative development project. (Palmer- Par. 60-61-“ In addition, further information about relationships 822, 824, and 826 is indicated by the style and markings of the connectors joining the profiles corresponding to the pair of contributors included in the relationship. A hierarchical relationship in which the senior contributor is the primary contributor to which the subordinate contributor reports is indicated by a solid connector. A hierarchical relationship in which the senior contributor is the secondary contributor to which the subordinate contributor reports is indicated by a dashed connector. A collaborative relationship in which both collaborators are members of the organization is indicated by a solid connector. A relationship in which one of the collaborators is a non-member of the organization is indicated by a dashed connector. A relationship that has been confirmed by both contributors is indicated by arrows at both ends of the connector. Similarly, a relationship that has been confirmed by only one of the two contributors is indicated by an arrow at that contributor's end of the connector. A relationship that has been disputed by one of the two contributors is indicated by an ‘X’ at that contributor's end of the connector.”; Par. 72-“In another series of embodiments, contributors that belong to more than one relationship chain (i.e., they belong to more than one structure that exists in the organization) are identified. One such embodiment is accessed via the relationship view option 1524 described earlier in relation to FIG. 15. Another such an embodiment is illustrated in FIG. 18. The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization. According to this embodiment, contributor Sara Parker 1802 is depicted along with the many roles she fills in a number of different relationship chains. The visualization clusters these roles into three types of contributions—roles on teams she is a member of (Team Contributions 1804), roles in which she leads a team (Leadership Contributions 1806) and roles in which she collaborates with someone else (Collaborative Contributions 1808)”)

Rucker , Collins and Palmer are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker in view of Collins, as taught by Palmer, by organization structure analysis within collaborative environments with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rucker in view of Collins with the motivation of identifying, organizing and displaying organizational information are provided for multiple users to define organizational relationships associated with an organization (Palmer Abstract).
Regarding Claim 13, Claim 16 and Claim 20,

Rucker in view of Collins teach  The computer program product of claim 12, further comprising: … and A computer program product of claim 12, further comprising:… and The system of claim 18, further comprising:…

Rucker teaches collaborative development analysis and the following feature is expounded upon by Collins:

obtaining one or more development rules for the collaborative development project;  (Collins- Col 1 Ln16-36; ; Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”); 
and modifying the identified contributions of the follower based on the obtained one or more development rules. (Collins Col 6 Ln66-67 & Col 7 Ln1-66- “ In one embodiment, when the above described analysis of the third party software components of a build has been completed, and a report has been made available that identifies third party software components that are not compliant with company policies, a mitigation metric, e.g., early action identifier, update warning, which enables third party rule engine 209 to provide better input, can be generated. For example, again using the third party software currency characteristics context, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number, e.g., 7.5 (a known CVE risk threshold) and if the current third party software version number and the latest third party software version number are equal, an early action identifier can be generated. Moreover, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number (e.g., 7.5), and if the current third party software version number is less than the latest third party software version number and the latest version has its security vulnerability resolved, a warning that an update is required (e.g., mitigation provided) can be generated. In addition, in one embodiment, for the current version number, if the security score is greater than a predetermined threshold number (e.g., 7.5) and if the current version number is less than the latest version number and the security vulnerability is not resolved in the latest version, an early warning notification that the risk still exists can be generated (no mitigation plan provided). In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans.”).



Rucker in view of Collins disclose collaborative roles and the feature is expounded upon by Palmer:
identifying a second contributor of the plurality of contributors as a follower of the development project; identifying contributions of the follower to the collaborative development project; (Palmer- Par. 60-61-“ In addition, further information about relationships 822, 824, and 826 is indicated by the style and markings of the connectors joining the profiles corresponding to the pair of contributors included in the relationship. A hierarchical relationship in which the senior contributor is the primary contributor to which the subordinate contributor reports is indicated by a solid connector. A hierarchical relationship in which the senior contributor is the secondary contributor to which the subordinate contributor reports is indicated by a dashed connector. A collaborative relationship in which both collaborators are members of the organization is indicated by a solid connector. A relationship in which one of the collaborators is a non-member of the organization is indicated by a dashed connector. A relationship that has been confirmed by both contributors is indicated by arrows at both ends of the connector. Similarly, a relationship that has been confirmed by only one of the two contributors is indicated by an arrow at that contributor's end of the connector. A relationship that has been disputed by one of the two contributors is indicated by an ‘X’ at that contributor's end of the connector.”; Par. 72-“In another series of embodiments, contributors that belong to more than one relationship chain (i.e., they belong to more than one structure that exists in the organization) are identified. One such embodiment is accessed via the relationship view option 1524 described earlier in relation to FIG. 15. Another such an embodiment is illustrated in FIG. 18. The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization. According to this embodiment, contributor Sara Parker 1802 is depicted along with the many roles she fills in a number of different relationship chains. The visualization clusters these roles into three types of contributions—roles on teams she is a member of (Team Contributions 1804), roles in which she leads a team (Leadership Contributions 1806) and roles in which she collaborates with someone else (Collaborative Contributions 1808)”)

Rucker , Collins and Palmer are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Rucker in view of Collins, as taught by Palmer, by organization structure analysis within collaborative environments with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20170236086 A1to Simon- Abstract-“ Certain example embodiments relate to techniques for improving business processes. A model object repository stores aspects, modeled as respective objects, of the business processes. Contribution data—including data representing a contribution corresponding to a proposed change to a business process, and an author thereof—is received, and automatically and programmatically processed by: identifying object(s) associated with the proposed change, and the author; computing, using a set of ranking rules involving static and dynamic contribution relevancy and author expertise, an individual contribution ranking for the associated contribution, the static contribution relevancy relating to how the author is connected to the identified object(s), the dynamic contribution relevancy relating to how the author interacts with business process analysis software components; and applying a set of action handling rules to determine a follow-up event to be executed, the set of action handling rules considering the computed individual contribution ranking for the associated contribution.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624